


110 HR 3823 IH: Energy Efficient Appliance Tax Credit for Refrigerators and

U.S. House of Representatives
2007-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3823
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2007
			Mr. Ferguson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a credit against income tax for the purchase of Energy Star
		  compliant refrigerators and freezers.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Appliance Tax Credit for Refrigerators and
			 Freezers Act of 2007.
		2.Credit against
			 income tax for purchase of Energy Star compliant refrigerators and
			 freezers
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
				
					30D.Energy star
				compliant refrigerators and freezers
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 25 percent of the cost of any Energy Star compliant
				refrigerator or freezer placed in service by the taxpayer during the taxable
				year.
						(b)LimitationThe
				credit allowed by subsection (a) for each Energy Star compliant refrigerator or
				freezer shall not exceed $500.
						(c)Energy star
				compliant refrigerator or freezerFor purposes of this section,
				the term Energy Star compliant refrigerator or freezer means any
				refrigerator or freezer—
							(1)which meets the
				requirements for the Energy Star program which are in effect at the time the
				refrigerator or freezer is placed in service by the taxpayer, and
							(2)the original use
				of which begins with the taxpayer.
							(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
							(2)Personal
				creditThe credit allowed
				under subsection (a) (after the application of paragraph (1)) for any taxable
				year shall not exceed the excess (if any) of—
								(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
								(B)the tentative
				minimum tax for the taxable year.
								(e)Other rules to
				applyRules similar to the
				rules of paragraphs (2), (3), (4), and (5) of section 30C(e) shall apply for
				purposes of this section.
						(f)Basis
				adjustmentFor purposes of
				this subtitle, the basis of any property shall be reduced by the amount of any
				credit allowed under this section with respect to such property.
						(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2016.
						.
			(b)Conforming
			 amendments
				(1)Subsection (a) of section 1016 of such Code
			 is amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(38)to the extent
				provided in section
				30D(f).
						.
				(2)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						Sec. 30D. Energy Star compliant
				refrigerators and freezers..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
